Title: To James Madison from Charles Pinckney, 22 May 1805
From: Pinckney, Charles
To: Madison, James


(Private)Dear Sir,
May 22: 1805 In Aranjuez
Unwilling as you will perceive by my Accounts, to charge any thing as Contingencies which really ought not to be admitted, I think it however a duty I owe myself to enter into some explanations with you on Expenditures, which I have been obliged to make here on the public account, and which perhaps you do not recollect. I mentioned to you already that as I had taken Colonel Humphreys house, & had no room to give Mr. Graham when he arrived, that I had placed him in Mr. Young’s house, and allowed him three Dollars a day out of my own pocket the whole time he was here, and that during my absence in Italy, I made up his Salary Twelve Dollars a day, notwithstanding the Court was absent from the Sitios, where it always resides & Madrid, the whole time I was, & of course no business could be done with them, which was the reason of my asking the leave of absence. I have since conversed with many Ministers, who were all surprised that I made the allowance in either one case or the other, as many Ministers have Secretaries who live in other houses without extra-allowances, and many have leave to take short excursions in times of leisure, such as mine, without making the allowance I did—however as I did not wish it ever to be supposed I had not done what was not only honorable but liberal, I now only mention it to you, in order that it may be known I did so. I am extremely pleased Colonel Monroe is come here, to be a Witness & see the very heavy expences a Minister is put to here, on account of Mule hire to the Sitios, and the inevitable expences at the Sitios, where a Minister is obliged to go there to the Galas & on business, which must keep him there some time, staying in public hotels at great expence, while all his establishments in Madrid must remain & go on there at the same rate, as if he was present—Mr. Monroe therefore is clearly of opinion with me that these Sitio Accounts ought to be allowed as Contingencies, & advises me to send you the particulars, & thinks there can be no doubt the President will order them to be allowed, & the more particularly as other Ministers have extra allowances here on account of the expences of the Sitios. By his advice therefore I now send them to you, & I trust you will have no objection, nor do I suppose the President can, to have them being carried to my Credit. I have had an immense deal of business here, as my Office-books will shew, & of the most perplexing and difficult, as well as important kinds, having for nearly two years past had the whole business of not only Minister, but of Consul & Agent for Claims to do, and these have been very troublesome, and often times difficult. Mr. Young who was four or five years Secretary to Colonel Humphreys, always lived apart in his own house, & finding what I allowed Mr. Graham out of my own Pocket, has often told me Colonel Humphreys never allowed him anything but his Salary & I believe I am the only one who ever did such a thing. It cost me near three thousand Dollars extra out of my own pocket, & as I repeated to you before, I now only mention it that you may know I did it, & that for the two last years I have acted as Consul & Agent, as well as Minister here.
On the arrival of Colonel Monroe, as I was joined in the Commission & Letters of Credence he presented of course, I commenced the negotiation with him, & it became proper for me to come to Aranjuez a join him, in taking an establishment with him at the Hotel del Oso, where, with our Secretaries & Interpreter, & occasionally other Gentlemen as Couriers &ca. it has become extremely expensive, & as I halved the expences with him of course the President & yourself will, I suppose, have no objection to allow them to me—these are included & are indorsed so as to distinguish them.
I cannot help here remarking that the allowance to Ministers in Europe, & particularly in Spain, is really so inadequate, that it becomes our Government to increase it, or else none but of fortune, can be so—the last winter, from the price of Grain here, it cost me upwards of Three hundred Pounds Sterling, to have three horses tollerably kept, and every thing in proportion, & as I am now returning immediately, I give this opinion impartially & of course disinterestedly.
In settling what ought to be allowed me, I repeat to you that the increased price of Grain & every thing in Spain, increased horse & Mule hire, & every thing carried by horses and mules so much, that you will find that a heavy Article in the mule-hire here, as it is now, & has been for a considerable period, three times the antient price. In fixing the estimation of the contingent expences of this Mission, there ought to be at least Six hundred Dollars a year estimated for mule & horse hire, and eight hundred Dollars a year for Sitio expences, as these are inevitable expences which none of the other Missions to Europe have, & Colonel Monroe will tell you the same, as he now sees & knows it.
Having no doubt that you will suppose this consider this as a claim that I ought not to withhold & that Colonel Monroe’s opinion from being on the Spot ought to have much Weight, I send them to you in the hope they will meet the Presidents assent to allow them. I am dear sir with affectionate regard & respect Yours Truly
Charles Pinckney
